[EXECUTION VERSION]


COMMERCIAL CONTRACT - IMPROVED PROPERTY
 

--------------------------------------------------------------------------------

 
1.
PARTIES: Seller agrees to sell and convey to Buyer the Property described in
Paragraph 2. Buyer agrees to buy the Property from Seller for the sales price
stated in Paragraph 3. The parties to this contract are:



Seller:
 
PNYX Limited Partnership, a Texas limited partnership
Address:
 
7203 John Carpenter Freeway  Dallas, Texas 75247
Phone:
 
214-226-2525
Fax:
 
214-637-7014 or 1-888-727-5153
E-mail:
 
thanasim@gmail.com
     
Buyer:
 
RCI Holdings, Inc
Address:
 
10959 Cutten Road, Houston, Texas 77066
Phone:
 
281-397-6730
Fax:
 
281-397-6565
E-mail:
 
eric@ricks.com



2.
PROPERTY:




 
A.
“Property” means that real property situated inDallas County, Texas at the below
addresses and this is legally described on the attached Exhibit “A” and “B” or
as follows:



7506 John West Carpenter Freeway, Dallas, Texas 75247 (Exhibit “A”)
and
1449 Inwood Road, Dallas, Texas 75247 (Exhibit “B”)



 
B.
Seller will sell and convey the Property together with:

 
(1) all buildings, improvements, and fixtures;
(2) all rights, privileges, and appurtenances pertaining to the Property,
including Seller’s right, title, and interest in any utilities, adjacent
streets, alleys, strips, gores, and rights-of-way;

(3) Seller’s interest in all leases, rents, and security deposits for all of the
Property subject to para. 13.D;
(4) Seller’s interest in all licenses and permits related to the Property
subject to para. 13.C;
(5) Seller’s interest in all third party warranties or guaranties, if
transferable, relating to the Property or any fixtures; and

(6) all Seller’s tangible personal property located on the Property that is used
in connection with the Property’s operations except: Any personal property not
included in the sale must be removed by Seller prior to closing; and

(7) all minerals owned by Seller pertaining to the Property


3.
SALES PRICE: At or before closing, Buyer will pay the following sales price for
the Property:



A. Cash portion payable by Buyer at closing
  $ 1,200,000            
B. Sum of all financing described in Paragraph 4
  $ 2,300,000            
C. Sales price (sum of 3A and 3B)
  $ 3,500,000  



4.
FINANCING: Buyer will finance the portion of the sales price under Paragraph 3B
as follows:



Seller Financing: The delivery of a promissory note and deed of trust from Buyer
to Seller under the terms of the attached Commercial Contract Financing Addendum
(Exhibit “C”) in the amount of $2,300,000.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 1

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


5.
EARNEST MONEY:



 
A.
Not later than Three (3) days after the Effective Date, Buyer must wire
$5,000.00 as earnest money with Capital Title, A Shaddock Company at 7001
Preston Road, Suite 120, Dallas, Texas 75205 with Vicki Hoodwin
(214-219-7300-Office 214-219-7305-Fax) If Buyer fails to timely deposit the
earnest money, Seller may terminate this contract or exercise any of Seller’s
other remedies by providing written notice to Buyer before Buyer deposits the
earnest money.



 
B.
Buyer may instruct the escrow agent to deposit the earnest money in an
interest-bearing account at a federally insured financial institution and to
credit any interest to Buyer.



6.
ALLOCATION OF SALES PRICE:



The Sales Price shall be allocated in accordance with Section 1060 of the
Internal Revenue Code of 1986, as amended. The Seller and Buyer acknowledge that
such allocation will represent the fair market value of the Improvements and
shall be binding on the parties for all applicable federal, state and local tax
purposes. Seller and Buyer agree to report gain or loss in the year of the sale,
as the case may be, in a manner consistent with the allocation on all tax
returns filed by either of them subsequent to the date hereof on Form 8594 filed
with the appropriate tax return, and not to voluntarily take any inconsistent
approach therewith in any administrative or judicial proceedings relating to
such returns. The parties will agree to such allocation on or before Closing.


7.
TITLE POLICY, SURVEY, AND UCC SEARCH:



A. Title Policy:


 
(1)
Seller, at Seller’s expense, will furnish Buyer an Owner’s Policy of Title
Insurance (the title policy(ies)) issued by (title company), in the amount of
the sales price, dated at or after closing, insuring Buyer against loss under
the title policy(ies), subject only to:



 
(a)
those title exceptions permitted by this contract or as may be approved by Buyer
in writing; and

 
(b)
the standard printed exceptions contained in the promulgated form of title
policy unless this contract provides otherwise.



 
(2)
The standard printed exception as to discrepancies, conflicts, or shortages in
area and boundary lines, or any encroachments or protrusions, or any overlapping
improvements:

 
¨
(a) will not be amended or deleted from the title policy.

 
þ
(b) will be amended to read “shortages in areas” at the expense of   Buyer þ
Seller.



 
(3)
Within ten (10) days after the Effective Date, Seller will furnish Buyer a
commitment for title insurance (the commitment) including legible copies of
recorded documents evidencing title exceptions. Seller authorizes the title
company to deliver the commitment and related documents to Buyer at Buyer’s
address.



 
B.
Survey: Within ten (10) days after the Effective Date:



 
(1)
Seller, at Seller’s expense, will furnish Buyer current surveys of the Property
dated after the Effective Date. The surveys must be made in accordance with the:
(i) ALTA/ACSM Land Title Survey standards, or (ii) Texas Society of Professional
Surveyors’ standards for a Category 1A survey under the appropriate condition
and be subject to the reasonable approval of the Buyer and the Title Company.



Initialed for Identification by Seller ______ and Buyer ______
Page  | 2

 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
C.
UCC Search:



 
(1)
Within ten (10) days after the Effective Date, Seller, at Seller’s expense, will
furnish Buyer a Uniform Commercial Code (UCC) search prepared by a reporting
service and dated after the Effective Date. The search must identify documents
that are on file with the Texas Secretary of State and the county where the
Property is located that relate to all personal property on the Property and
show, as debtor, Seller and all other owners of the personal property in the
last 5 years.



 
D.
Buyer’s Objections to the Commitment, Survey, and UCC Search:



 
(1)
Within five (5) days after Buyer receives the commitment, copies of the
documents evidencing the title exceptions, the survey, and the required UCC
search, Buyer may object to matters disclosed in the items if: (a) the matters
disclosed are a restriction upon the Property or constitute a defect or
encumbrance to title to the real or personal property described in Paragraph 2
other than those permitted by this contract or liens that Seller will satisfy at
closing or Buyer will assume at closing; or (b) the items show that any part of
the Property lies in a special flood hazard area (an “A” or “V” zone as defined
by FEMA).



 
(2)
Seller may, but is not obligated to, cure Buyer’s timely objections within ten
(10) days after Seller receives the objections. The closing date may be extended
as necessary, but not to exceed thirty (30) days, to provide such time to cure
the objections if Seller elects to attempt to cure. If Seller fails to cure the
objections by the time required, Buyer may terminate this contract by providing
written notice to Seller within 5 days after the time by which Seller must cure
the objections. If Buyer terminates, the earnest money, less any independent
consideration under Paragraph 8B, will be refunded to Buyer.



 
(3)
Buyer’s failure to timely object or terminate under this Paragraph 7D is a
waiver of Buyer’s right to object except that Buyer will not waive the
requirements in Schedule C of the commitment which are intended to be removed at
or before Closing.



Initialed for Identification by Seller ______ and Buyer ______
Page  | 3

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
8.
PROPERTY CONDITION:



 
A.
Present Condition: Buyer accepts the Property in its present "as is" condition.



Disclaimer of Representations and Warranties by Seller. BUYER ACKNOWLEDGES
AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN PARAGRAPH 10 AND OTHER PROMISES, COVENANTS AND OTHER PROVISIONS
CONTAINED IN THIS CONTRACT, INCLUDING BUT NOT LIMITED TO, THE SPECIAL WARRANTY
OF TITLE AS SET OUT IN THE DEED (AS DEFINED BELOW), SELLER HAS NOT MADE, DOES
NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR ANY TENANT MAY
CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO
THE PROPERTY, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY, OR (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN
OR ON THE PROPERTY OF HAZARDOUS MATERIALS (AS DEFINED BELOW) OR (I) ANY OTHER
MATTER WITH RESPECT TO THE PROPERTY. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF
SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF OF BUYER ACKNOWLEDGES THAT
NO PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY
OR PROMISE REGARDING THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO
SUCH REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY,
MADE BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON
SELLER UNLESS EXPRESSLY SET FORTH HEREIN. BUYER FURTHER ACKNOWLEDGES AND AGREES
THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER, EXCEPT AS PROVIDED IN THIS CONTRACT, AND
AGREES TO ACCEPT THE PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS
AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF
CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS
MATERIALS ON THE PROPERTY, EXCEPT FOR ANY CLAIMS EMINATING FROM THIS AGREEMENT
AND/OR THE BREACH THEREOF. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION THAT IS
GENERATED FROM THIRD PARTIES. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTY, OR THE
OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, CONTRACTOR, AGENT,
EMPLOYEE, SERVANT OR OTHER PERSON. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO
THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS. IT IS
UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE FOR THE PROPERTY HAS BEEN ADJUSTED
BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND
PURCHASED BY BUYER SUBJECT TO THE FOREGOING. BUYER HEREBY AGREES TO INDEMNIFY,
PROTECT, DEFEND, SAVE AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL
DEBTS, DUTIES, OBLIGATIONS, LIABILITIES, SUITS, CLAIMS, DEMANDS, CAUSES OF
ACTION, DAMAGES, LOSSES, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES AND COURT COSTS) IN ANY WAY RELATING TO, OR IN
CONNECTION WITH OR ARISING OUT OF BUYER’S ACQUISITION, OWNERSHIP, LEASING, USE,
OPERATION, MAINTENANCE AND MANAGEMENT OF THE PROPERTY, WHICH ACCRUED AFTER THE
CLOSING OF THIS TRANSACTION. THE PROVISIONS OF THIS SECTION 8.A SHALL SURVIVE
THE CLOSING OR ANY TERMINATION HEREOF.


 
B.
Feasibility Period: Buyer may terminate this contract for any reason within
thirty (30) days after the Effective Date (feasibility period) by providing
Seller written notice of termination.



If Buyer terminates under this Paragraph 8B, the earnest money will be refunded
to Buyer less $100.00 that Seller will retain as independent consideration for
Buyer’s unrestricted right to terminate. Buyer has tendered the independent
consideration to Seller upon payment of the amount specified in Paragraph 5A to
the escrow agent. The independent consideration is to be credited to the sales
price only upon closing of the sale. If no dollar amount is stated in this
Paragraph 8B or if Buyer fails to deposit the earnest money, Buyer will not have
the right to terminate under this Paragraph 8B.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 4

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
C.
Inspections, Studies, or Assessments:



(1) During the feasibility period, Buyer, at Buyer’s expense, may complete or
cause to be completed any and all inspections, studies, or assessments of the
Property (including all improvements and fixtures) desired by Buyer. Buyer at
its sole expense and liability shall have the right to conduct environmental
assessments of the Property. Seller will provide to Buyer all Environmental
Assessments in its possession. Seller will provide, or will designate a person
with general knowledge of the use and condition of the Property to provide
existing, available information requested by Buyer or Buyer's agent or
representative regarding the use and condition of the Property. Seller will
cooperate with Buyer in obtaining and providing to Buyer or its agent or
representative information regarding the Property.


 
(2)
Buyer must:

(a)   employ only trained and qualified inspectors and assessors;
(b)   notify Seller, in advance, of when the inspectors or assessors will be on
the Property;
(c)   abide by any reasonable entry rules or requirements of Seller;
(d)   not interfere with existing operations or occupants of the Property; and
(e)   restore the Property to its original condition if altered due to
inspections, studies, or assessments that Buyer completes or causes to be
completed.


(3)  Except for those matters that arise from the negligence of Seller or
Seller’s agents, Buyer is responsible for any claim, liability, encumbrance,
cause of action, and expense resulting from Buyer’s inspections, studies, or
assessments, including any property damage or personal injury. Buyer will
indemnify, hold harmless, and defend Seller and Seller’s agents against any
claim involving a matter for which Buyer is responsible under this paragraph.
This paragraph survives termination of this contract.


 
D.
Property Information: Solely to the extent that the following items of
information currently exist and are within Seller’s current possession:



(1)    Delivery of Property Information: Within ten (10) days after the
Effective Date, Seller will deliver to Buyer:

þ (a) a current rent roll of all leases affecting the Property certified by
Seller as true and correct which are not to be terminated at or before Closing;

þ (b) copies of all current leases pertaining to the Property, including any
modifications, supplements, or amendments to the leases which are not to be
terminated at or before Closing;

þ (c) a current inventory of all personal property to be conveyed under this
contract and copies of any leases for such personal property;

þ (d) copies of all current service, maintenance, and management agreements
relating to the ownership and operation of the Property;

þ (e) copies of current utility capacity letters from the Property’s water and
sewer service provider;

þ (f) copies of all current warranties and guaranties relating to all or part of
the Property;

þ (g) copies of fire, hazard, liability, and other insurance policies that
currently relate to the Property;
þ    (h) copies of all leasing or commission agreements that currently relate to
all or part of the Property;
þ (i) a copy of the “as-built” plans and specifications and plat of the
Property;
þ (j) copies of all invoices for utilities and repairs incurred by Seller for
the Property in the 24 months immediately preceding the Effective Date;

þ (k) copies of all previous environmental assessments, geotechnical reports,
studies, or analyses made on or relating to the Property;


Initialed for Identification by Seller ______ and Buyer ______
Page  | 5

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


þ (l) real & personal property tax statements for the Property for the previous
2 calendar years; and
þ (m) occupancy permits for the Property


(2) Return of Property Information: If this contract terminates for any reason,
Buyer shall, not later than 10 days after the termination date: (a) return to
Seller all those items described in Paragraph 8D(1) that Seller delivered to
Buyer and all copies that Buyer made of those items; and (b) deliver copies of
all inspection and assessment reports related to the Property that Buyer
completed or caused to be completed pursuant to Paragraph 8C. This Paragraph
8D(2) survives termination of this contract.


 
E.
Contracts Affecting Operations: Until closing, Seller: (1) will operate the
Property in the same manner as on the Effective Date under reasonably prudent
business standards; and (2) will not transfer or dispose of any part of the
Property, any interest or right in the Property, or any of the personal property
or other items described in Paragraph 2B or sold under this contract save and
except for normal wear and tear of personal property in the usual course of
business. Seller may not enter into, amend, or terminate any other contract that
affects the operations of the Property or Tenant Lease or License without
Buyer’s written approval.



9.
LEASES:



 
A.
Pursuant to Section 2.3(vi) of the Stock Purchase Agreement referred to in
Paragraph 13.A, all Lease Agreements which exist by and between Green Star,
Inc., Fine Dining, Inc., Blue Star Entertainment, Inc., Adelphi Group, Ltd.
and/or PNYX, Ltd. shall be terminated effective as of the Closing Date. All
rights of Lessor under any such Lease Agreement shall remain Seller’s sole
property including the right of Seller to forgive any amounts owed under such
Leases. Likewise, all liabilities and obligations to Lessees under such Leases
shall remain Seller’s sole obligation. The Lease that exists between PNYX, Ltd.,
a Texas limited partnership and Valentin Monsivalv and Anselmo Sifuentes d/b/a
Aladdin Car Wash (the “Car Wash Lease”) shall be assigned to Buyer at Closing.
Except for the Car Wash Lease, all rights of Lessor under all such other lease
agreements shall remain Seller’s sole property and likewise all liabilities
under all such other lease agreements shall remain Seller’s sole obligation.



 
B.
Estoppel Certificates: Except for the Car Wash Lease, all Lease Agreements
related to the Adelphi real property and/or the PNYX real property shall have
been terminated at Closing. The only Estoppel Certificates that shall be
required shall be from any third party Tenant (e.g., the Car Wash) which Buyer
elects to retain.



10.
REPRESENTATIONS OF SELLER:  See Exhibit “D” attached hereto.



11.
CLOSING:



 
A.
The date of the closing of the sale (closing date) will be on or before the
later of:



 
(1)
þ January 2, 2012 or the date on which Buyer has obtained all required approvals
and authorizations as set forth in Paragraph 13.C whichever occurs later.



 
(2)
þ 5 days after objections made under Paragraph 7D have been cured or waived and
subject to and conditioned on the Special Provisions contained in Paragraph 13
below.



 
B.
If either party fails to close by the closing date, the non-defaulting party may
exercise the remedies in Paragraph 16.



Initialed for Identification by Seller ______ and Buyer ______
Page  | 6

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
C.
At closing, Seller will execute and deliver to Buyer, at Seller’s expense, a
¨ general þ special warranty deed. The deed must include a vendor’s lien if any
part of the sales price is financed. The deed must convey good and indefeasible
title to the Property and show no exceptions other than those permitted under
Paragraph 7 or other provisions of this contract. Seller must convey the
Property:

 
(1)
with no liens, assessments, or Uniform Commercial Code or other security
interests against the Property which will not be satisfied out of the sales
price, unless securing loans Buyer assumes; and

 
(2)
with no persons in possession of any part of the Property as lessees, tenants at
sufferance, or trespassers except tenants under the written leases assigned to
Buyer under this contract.



 
D.
At closing, Seller, at Seller’s expense, will also deliver to Buyer:



 
(1)
a Special Warranty Deed, free and clear of all liens and encumbrances except as
herein provided;

 
(2)
tax statements showing no delinquent taxes on the Property;

 
(3)
a bill of sale with warranties of title conveying title, free and clear of all
liens, to any personal property defined as part of the Property in Paragraph 2
or sold under this contract;

 
(4)
an assignment of all leases which have not been terminated, if any, to or on the
Property with full warranties of title and free and clear of all liens and
encumbrances;

 
(5)
to the extent that the following items are assignable, an assignment to Buyer of
the following items as they relate to the Property or its operations;

 
(a)
licenses and permits;

 
(b)
maintenance, management, and other contracts; and

 
(c)
warranties and guaranties;

 
(6)
evidence that the person executing this contract is legally capable and
authorized to bind Seller;

 
(7)
an affidavit acceptable to the escrow agent stating that Seller is not a foreign
person or, if Seller is a foreign person, a written authorization for the escrow
agent to: (i) withhold from Seller’s proceeds an amount sufficient to comply
applicable tax law; and (ii) deliver the amount to the Internal Revenue Service
together with appropriate tax forms;

 
(8)
any notices, statements, certificates, affidavits, releases, and other documents
required by this contract, the commitment, or law necessary for the closing of
the sale and the issuance of the title policy, all of which must be completed
and executed by Seller as necessary;

 
(9)
Estoppel Certificate(s) for any tenant for which the lease is not to be
terminated; and

 
(10)
All advance rentals and security deposits relating to the Car Wash Lease.



 
E.
At closing, Buyer will:



 
(1)
pay the agreed portion of the sales price in good funds acceptable to the escrow
agent;

 
(2)
deliver evidence that the person executing this contract and the closing
documents is legally capable and authorized to bind Buyer;

 
(3)
sign and send to the Car Wash Lease tenant in the Property a written statement
that:

 
(a)
acknowledges Buyer has received and is responsible for the tenant’s security
deposit; and

 
(b)
specifies the exact dollar amount of the security deposit;

 
(4)
sign an assignment and assumption of the Car Wash Lease;

 
(5)
execute all loan documents in favor of Seller including the Promissory Notes
secured by a Vendor’s

 
Lien and Deed of Trust liens and security interests in and to all the
outstanding shares of Blue Star Entertainment, Inc. as well as the appropriate
stock pledges and stock powers, Mortgagees Title Policy; and

 
(6)
execute and deliver any notices, statements, certificates, or other documents
required by this contract or law necessary to close the sale, including Seller
finance documents..



Initialed for Identification by Seller ______ and Buyer ______
Page  | 7

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road
 
 
F.
Unless otherwise agreed by the parties before closing, the Closing Documents for
which forms exist in the current edition of the Texas Real Estate Forms Manual
(State Bar of Texas) will be prepared using those forms or the most recent
documents contained in Pro-Doc. All Closing Documents will be prepared by
Buyer’s attorney but shall be subject to the reasonable approval of Buyer,
Seller and/or Buyer’s and Seller’s counsel.



12.
POSSESSION: Seller will deliver possession of the Property to Buyer upon closing
and funding of this sale in its present condition with any repairs Seller is
obligated to complete under this contract, ordinary wear and tear excepted.



13.
SPECIAL PROVISIONS:



 
A.
This Agreement is subject to the simultaneous closing of the following stock
purchase transactions by the Buyer or affiliated companies of the Buyer:



Stock Purchase Agreement by and among Green Star, Inc., Fine Dining Club, Inc.,
Blue Star Entertainment, Inc., Thanasi Mantas, RCI Dining Services (Stemmons),
Inc., RCI Dining Services (Inwood), Inc. and RCI Dining Services (Stemmons 2),
Inc. (“Stock Purchase Agreement”). Adelphi Group Limited and PNYX Limited are
parties and signatories to the Stock Purchase Agreement.


 
B.
This Agreement is also subject to the simultaneous closing of the following real
estate transaction by the Buyer or affiliated companies of the Buyer:



Agreement For Purchase and Sale of Real Estate owned by Adelphi Group, Ltd.
located at 7501 North Stemmons Freeway, Dallas, Texas 75247 and 7600 John W.
Carpenter Freeway, Dallas, Texas 75247 (“Real Estate Transaction with Adelphi”).


 
C.
This Contract is subject to the Buyer or its affiliates having obtained all
required approvals and authorizations for:

 
(1)
revised RM Mixed Beverage License in the name of Fine Dining, Inc. and/or such
other entity as Buyer may select reflecting the change in corporate control
resulting from the sale of Fine Dining shares to RCI Dining for sale of
alcoholic beverages on the Silver City Premises located at 7501 N. Stemmons
Freeway;

 
(2)
a sexually oriented business license issued by the City of Dallas for Suite A,
7501 N. Stemmons Freeway to operate an adult cabaret featuring adult topless
entertainment in the name of Green Star, Inc. d/b/a Silver City based upon a
revised Application which reflects the sale of Green Star shares to RCI
Stemmons;

 
(3)
a dance hall license issued by the City of Dallas for Suite A, 7501 N. Stemmons
Freeway; and

 
(4)
if Buyers so elect a sexually oriented business license issued by the City of
Dallas, Texas for 1449 Inwood Road to operate an adult cabaret featuring adult
topless entertainment by Blue Star after a revised Application has been filed to
reflect the sale of shares to RCI Inwood.



The Closing of this Contract will be subject to and conditioned on the
simultaneous closing of the Stock Purchase Agreement and the Real Estate
Transaction with PNYX referred to immediately above in Paragraph 13 A. and
Paragraph 13 B., respectively. In the event that either the Stock Purchase
Agreement or the Real Estate Transaction with PNYX are terminated, then this
Contract shall automatically terminate. All deposits shall be returned to Buyer
except the independent consideration which shall be retained by Seller.


 
D.
All existing Lease Agreements by and between Adelphi, PNYX, Fine Dining, Green
Star, and/or Blue Star shall be terminated at Closing. All rights of Lessor
under any such Lease Agreement shall remain Seller’s sole property. Likewise,
all liabilities under such Leases shall remain Seller’s sole property and
likewise, all liabilities under such Leases shall remain Seller’s sole
obligation.

 
Initialed for Identification by Seller ______ and Buyer ______
Page  | 8

 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


14.
SALES EXPENSES:



 
A.
Seller’s Expenses: Seller will pay for the following at or before closing:

 
(1)
releases of existing liens, other than those liens assumed by Buyer, including
prepayment penalties and recording fees;

 
(2)
release of Seller’s loan liability, if applicable;

 
(3)
tax statements or certificates;

 
(4)
preparation of the deed and any bill of sale;

 
(5)
one-half of any escrow fee;

 
(6)
costs to record any documents to cure title objections that Seller must cure;
and

 
(7)
other expenses that Seller will pay under other provisions of this contract,
including Owner Title Policy and Survey.



 
B.
Buyer’s Expenses: Buyer will pay for the following at or before closing:

 
(1)
preparation fees for loan documents;

 
(2)
recording fees for the deed and any deed of trust;

 
(3)
premiums for flood and hazard insurance as may be required by Buyer’s lender;

 
(4)
one-half of any escrow fee; and

 
(5)
other expenses that Buyer will pay under other provisions of this contract
including Survey exceptions amendments and Mortgagees Title Policy.



15.
PRORATIONS:



 
A.
Prorations:

 
(1)
Taxes, rents, and insurance will be prorated through the closing date.

 
(2)
If the amount of ad valorem taxes for the year in which the sale closes is not
available on the closing date, taxes will be prorated on the basis of taxes
assessed in the previous year. If the taxes for the year in which the sale
closes vary from the amount prorated at closing, the parties will adjust the
prorations when the tax statements for the year in which the sale closes become
available. This Paragraph 15A(2) survives closing.

 
(3)
Seller will transfer all reserve deposits held by the Seller or Seller’s lender
for the payment of taxes, insurance premiums, and other charges to Buyer at
closing without the payment of additional funds.



 
B.
Rollback Taxes: If Seller changes the use of the Property before closing or if a
denial of a special valuation on the Property claimed by Seller results in the
assessment of additional taxes, penalties, or interest (assessments) for periods
before closing, the assessments will be the obligation of Seller. If this sale
or Buyer’s use of the Property after closing results in additional assessments
for periods before closing, the assessments will be the obligation of Buyer.
This Paragraph 15B survives closing.



 
C.
Rent and Security Deposits: At closing, Seller will tender to Buyer at no
additional cost to Buyer all security deposits and the following advance
payments received by Seller for periods after closing relating to the Car Wash
Lease: prepaid expenses, advance rental payments and other advance payments paid
by tenants. Rents prorated to one party but received by the other part will be
remitted by the recipient to the party to whom it was prorated within five (5)
days after the rent is received. This Paragraph 15C survives closing.



16.
DEFAULT:



 
A.
If Buyer fails to comply with this contract, Buyer is in default and Seller may:

 
(1)
terminate this contract and receive the earnest money, as liquidated damages and
as Seller’s sole remedy; or



Initialed for Identification by Seller ______ and Buyer ______
Page  | 9

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
(2)
seek any other relief provided by law. Seller þ may ¨ may not enforce specific
performance.



B.    If, without fault, Seller is unable within the time allowed to deliver the
Estoppel Certificate for the Car Wash Lease survey or the commitment, Buyer may:


 
(1)
extend the time for performance up to fifteen (15) days and the closing will be
extended as necessary.



 
C.
If Seller fails to comply with this contract, Seller is in default and Buyer
may:



 
(1)
terminate this contract and receive the earnest money, less any independent
consideration under Paragraph 8B, as liquidated damages and as Buyer’s sole
remedy; or



 
(2)
enforce specific performance, or seek such other relief as may be provided by
law, or both.



17.
CASUALTY LOSS AND CONDEMNATION:



 
A.
If any part of the Property is damaged or destroyed by fire or other casualty
after the Effective Date and Seller elects not to restore the Property to its
previous condition as soon as reasonably possible and not later than the closing
date or If, without fault, Seller is unable to do so, Buyer may:

 
(1)
terminate this contract and the earnest money, less any independent
consideration under Paragraph 8B, will be refunded to Buyer;

 
(2)
extend the time for performance up to forty five (45) days and closing will be
extended as necessary; or

 
(3)
accept at closing: (i) the Property in its damaged condition; (ii) an assignment
of any insurance proceeds Seller is entitled to receive along with the insurer’s
consent to the assignment; and (iii) a credit to the sales price in the amount
of any unpaid deductible under the policy for the loss.



 
B.
If before closing, condemnation proceedings are commenced against any part of
the Property, Buyer may:

 
(1)
terminate this contract by providing written notice to Seller within 15 days
after Buyer is advised of the condemnation proceedings and the earnest money,
less any independent consideration under Paragraph 8B, will be refunded to
Buyer; or

 
(2)
appear and defend the condemnation proceedings and any award will, at Buyer’s
election, belong to:

 
(a) Seller and the sales price will be reduced by the same amount; or (b) Buyer
and the sales price will not be reduced.



18.
ATTORNEY’S FEES: If Buyer, Seller, or any escrow agent is a prevailing party in
any legal proceeding brought under or with relation to this contract or this
transaction, such party is entitled to recover from the non-prevailing parties
all costs of such proceeding and reasonable attorney’s fees. This Paragraph 18
survives termination of this contract.



19.
ESCROW:



 
A.
At closing, the earnest money will be applied first to any cash down payment,
then to Buyer’s closing costs, and any excess will be refunded to Buyer. If no
closing occurs, escrow agent may require a written release of liability of
escrow agent from all parties.



 
B.
If one party makes written demand for the earnest money, escrow agent will give
notice of the demand by providing to the other party a copy of the demand. If
escrow agent does not receive written objection to the demand from the other
party within 15 days after the date escrow agent sent the demand to the other
party, escrow agent may disburse the earnest money to the party making demand,
reduced by the amount of unpaid expenses incurred on behalf of the party
receiving the earnest money and escrow agent may pay the same to the creditors.



Initialed for Identification by Seller ______ and Buyer ______
Page  | 10

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
C.
Escrow agent will deduct any independent consideration under Paragraph 7B(1)
before disbursing any earnest money to Buyer and will pay the independent
consideration to Seller.



 
D.
If escrow agent complies with this Paragraph 19, each party hereby releases
escrow agent from all claims related to the disbursal of the earnest money.



 
E.
Notices under this Paragraph 19 must be sent by certified mail, return receipt
requested. Notices to escrow agent are effective upon receipt by escrow agent.



 
F.
Any party who wrongfully fails or refuses to sign a release acceptable to escrow
agent within 7 days after receipt of the request will be liable to the other
party for liquidated damages in an amount equal to the sum of: (i) three times
the amount of the earnest money; (ii) the earnest money; (iii) reasonable
attorney's fees; and (iv) all costs of suit.



20.
1031 EXCHANGE:



Buyer and Seller acknowledge and agree that Seller may intend to complete this
transaction as a part of an exchange of like-kind properties in accordance with
Section 1031 of the Internal Revenue Code, as amended. All expenses in
connection with the contemplated exchange will be paid by the exchanging party.
The other party will not incur any expense or liability with respect to the
exchange. The parties agree to cooperate fully and in good faith to arrange and
consummate the exchange so as to comply to the maximum extent feasible with the
provisions of Section 1031 of the Internal Revenue Code. The other provisions of
this contract will not be affected in the event the contemplated exchange fails
to occur, the non exchanging party shall have no obligation to locate, contract
for, or take title to any property that Seller may wish to acquire or to incur
any indebtedness or other obligation as a part of the Buyer’s agreement to
cooperate.


21.
MATERIAL FACTS: To the best of Seller’s knowledge and belief: (Check only one
box.)



Seller is not aware of any material defects or material adverse conditions or
hazards to the Property except as stated in Exhibit “F” attached hereto and made
a part hereof for all purposes.


22.
NOTICES: All notices between the parties under this contract must be in writing
and are effective when hand-delivered, mailed by certified mail return receipt
requested, or sent by facsimile transmission to the parties addresses or
facsimile numbers stated in Paragraph 1. Any address for notice may be changed
by written notice delivered as provided herein. Copies of each notice must be
given by one of these methods to the attorney of the party to whom notice is
given.



þ
A.
Seller also consents to receive any notices by e-mail at Seller’s e-mail address
stated in Paragraph 1.

þ
B.
Buyer also consents to receive any notices by e-mail at Buyer’s e-mail address
stated in Paragraph 1.



23.  MISCELLANEOUS PROVISIONS


1.           Entire Contract. This contract, together with its exhibits, and any
Closing Documents delivered at closing constitute the entire agreement of the
parties concerning the sale of the Property by Seller to Buyer. There are no
oral representations, warranties, agreements, or promises pertaining to the sale
of the Property by Seller to Buyer that are not expressly set forth in those
documents.


2.           Amendment.   This contract may be amended only by an instrument in
writing signed by the parties.


3.           Assignment. Buyer may not assign this contract and Buyer's rights
under it without Seller’s prior consent which shall not be unreasonably withheld
for an assignment only to a related entity in which Buyer possesses, directly or
indirectly, the power to direct or cause the direction of its management and
policies, whether through the ownership of voting securities or otherwise and
any other assignment is void. No such assignment relieves Buyer of its
obligations under this contract, and Buyer and the assignee will be jointly and
severally liable for the performance of such obligations after any such
assignment.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 11

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


4.           Survival. The provisions of this contract that expressly survive
termination or closing and other obligations of this contract that cannot be
performed before termination of this contract or before closing survive
termination of this contract or closing, and the legal doctrine of merger does
not apply to these matters. If there is any conflict between the Closing
Documents and this contract, the Closing Documents will control.


5.           Choice of Law; Venue. This contract is to be construed under the
laws of the State of Texas, without regard to choice-of-law rules of any
jurisdiction. Venue is in Dallas County.


6.           Waiver of Default. Default is not waived if the nondefaulting party
fails to declare immediately a default or delays taking any action with respect
to the default.


7.           No Third-Party Beneficiaries.   There are no third-party
beneficiaries of this contract.


8.           Severability. If a provision in this contract is unenforceable for
any reason, to the extent the unenforceability does not destroy the basis of the
bargain among the parties, the unenforceability does not affect any other
provision of this contract, and this contract is to be construed as if the
unenforceable provision is not a part of the contract.


9.           Ambiguities Not to Be Construed against Party Who Drafted Contract.
The rule of construction that ambiguities in a document will be construed
against the party who drafted it does not apply in interpreting this contract.


10.         No Special Relationship. The parties' relationship is an ordinary
commercial relationship, and they do not intend to create the relationship of
principal and agent, partners, joint venturers, or any other special
relationship.


11.         Counterparts, Facsimile/Electronic Transmission. If this contract is
executed in multiple counterparts, all counterparts taken together constitute
this contract. Copies of signatures to this contract are effective as original
signatures.


12.         Confidentiality. This contract, this transaction, and all
information learned in the course of this transaction shall be kept
confidential, except to the extent disclosure is required by law or court order
or to enable third parties to advise or assist Buyer to investigate the Property
or either party to close this transaction except to the extent required by law
or court order, no documents reflecting the pendency of these transactions shall
be filed in any public record and both Buyer and Seller shall advise the title
company, the escrow agent and all third parties involved of their obligation to
maintain the confidentiality of this transaction except that the parties hereto
are authorized to share any information with their attorneys, accountants or
other professionals for professional purposes or otherwise.


13.         Broker Indemnification. Buyer and Seller each indemnify and agree to
defend and hold the other party harmless from any loss, attorney's fees, and
court and other costs arising out of a claim by any person or entity claiming
by, through, or under the indemnitor for a broker's or finder's fee or
commission because of this transaction or this contract. Seller expressly
represents that it has not been represented in this transaction by a broker or
any third parties and that no person or entity has any claim for a broker or
finder’s fee or commission because of this transaction or this contract.


14.         Binding Effect. This contract binds benefits and may be enforced by
the parties and their respective heirs, successors, and permitted assigns.


15         Waiver of Jury Trial. Buyer and Seller, each after consultation with
an attorney of its own selection (which counsel was not directly or indirectly
identified, suggested, or selected by the other party), both voluntarily waive a
trial by jury of any issue arising in an action or proceeding between the
parties or their successors, under or connected with this contract or its
provisions. Buyer and Seller acknowledge to each other that Buyer and Seller are
not in significantly disparate bargaining positions.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 12

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


16.         IRS Reporting Requirements. The Title Company is hereby designated
as the "reporting person" under Section 6045 of the Internal Revenue Code of
1986 (as amended), and the regulations promulgated thereunder, and shall be
responsible for filing the information return required thereunder.


17.         Effective Date. Shall be the date in which this contract has been
fully executed by all Parties and received by the Title Company.


18.        Time is of the Essence.  Time is of the Essence in all provisions of
this Agreement.


19.         Deadlines and other Dates. All deadlines in this contract expire at
6:00 P.M. local time where the Property is located. If a deadline falls on a
Saturday, Sunday, or national holiday, the deadline will be extended to the next
day that is not a Saturday, Sunday, or national holiday. A national holiday is a
holiday designated by the federal government. Time is of the essence.


24.
ADDITIONAL NOTICES:  See Exhibit “E” attached hereto.



25.  CONTRACT AS OFFER: The execution of this contract by the first party
constitutes an offer to buy or sell the Property. Unless the other party accepts
the offer by 6:00 p.m., in the time zone in which the Property is located, on
___________________________  the offer will lapse and become null and void.

 
READ THIS CONTRACT CAREFULLY. The brokers and agents make no representation or
recommendation as to the legal sufficiency, legal effect, or tax consequences of
this document or transaction. CONSULT your attorney BEFORE signing.
 

Seller: PNYX Limited Partnership
Buyer:  RCI Holdings, Inc.            
     
By:
Althkos, Inc., its General Partner
              By:   Eric Langan, President
       
By (signature):/s/ Alexi Mantas
By (signature):/s/ Eric Langan                 
 
Printed Name:   Alexi Mantas
Printed Name:   Eric Langan
 
Title: President
Title:   President
     
ATTORNEYS REQUEST
     
Seller’s Attorney: Roger Albright              
Buyer’s Attorney: Robert Axelrod
Address:                3301 Elm Street, Dallas, TX 75226
Address: 5300 Memorial Drive, Suite 700, Houston, Texas
Phone & Fax: 214-939-9224   214-939-9229
Phone & Fax: 713-861-1996 Ext. 2; 713-552-0202
E-mail:  ralaw@rogeralbright.com
E-mail: rdaxel@asklawhou.com
   
Seller’s attorney requests copies of documents, notices, and other information:
þ the title company sends to Buyer.
þ Seller sends to Buyer.
Buyer’s attorney requests copies of documents, notices, and other information:
þ the title company sends to Seller.
þ Buyer sends to Seller.



ESCROW RECEIPT


Initialed for Identification by Seller ______ and Buyer ______
Page  | 13

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


Escrow agent acknowledges receipt of:
¨ A. the contract on this day Effective Date);
¨ B. earnest money in the amount of $__________ in the form of _________________


Escrow Agent:______________________________
Address:______________________________
   
By:______________________________________
Phone & Fax:__________________________
   
Assigned file number (GF#):__________________
E-mail:________________________________



Initialed for Identification by Seller ______ and Buyer ______
Page  | 14

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT A: 7506 John West Carpenter Freeway Legal Description


Address: 7506 John West Carpenter Freeway, Dallas, Texas 75247


BEING a tract of land out of the James McLaughlin Survey, Abstract No. 845, and
being a park of Block E-3/7940 of Empire Central, as recorded in Volume 34, Page
203 of the Dallas County Plat Book Records, said tract of land being more
particularly described as follows:


BEGINNING at a point in the Northeast line of John W. Carpenter (Empire)
Freeway, said point being the most Southerly corner of Block E-3/7940;


THENCE, North 38 Degrees, 09 Minutes East, a distance of 169.6 feet to the most
Easterly corner of Block E-3/7940;


THENCE, North 51 Degrees, 51 Minutes West, along Northeast line of Block
E-3/7940, a distance of 152.91 feet to a point for corner;


THENCE, South 38 Degrees, 09 Minutes West, a distance of 374.7 feet to a point
for a corner in the Northeast line of John W. Carpenter (Empire) Freeway;


THENCE, South 53 Degrees, 45 Minutes, 33 Seconds East, along Northeast line of
John W. Carpenter (Empire) Freeway, a distance of 153.0 feet to the Place of
Beginning.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 15

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT B:  1449 Inwood Road Legal Description


Address: 1449 Inwood Road, Dallas, Texas 75247


Being a 1.704 acre tract of land situated in the H. Bennett Survey, Abstract
Number 83, Dallas County, Texas, same being all of Lot 1, Block 7913, SPEED CAR
WASH, an addition to the City of Dallas as recorded in Volume 86158, Page 2007,
Map Records, Dallas County, Texas, and being further described as follows:


BEGINNING at an Aluminum Monument found for corner at the northerly end of a
circular clip at the intersection of the southerly line of Irving Boulevard
(130' R.O.W.) with the northwesterly line of Inwood Road (136' R.O.W.), said
circular corner clip having a radius of 115.00 feet and a chord which bears
South 29 Degrees, 48 Minutes, 34 Seconds East for 93.03 feet;


THENCE along said circular corner clip in a southeasterly direction, through a
central angle of 47 Degrees 42 Minutes, 58 Seconds, for an arc distance of 95.77
feet to an Aluminum Monument found for corner at the end of said corner clip,
same being in the northwesterly line of said Inwood Road;


THENCE South 26 Degrees, 33 Minutes, 30 Seconds West along said northwesterly
line, for a distance of 154.39 feet to a 1/2" capped iron rod set for corner;


THENCE South 71 Degrees, 18 Minutes, 10 Seconds West departing said
northwesterly line, for a distance of 176.70 feet to a 1/2" capped iron rod set
for corner;


THENCE South 74 Degrees, 05 Minutes, 50 Seconds West for a distance of 116.74
feet to a 1/2" capped iron rod set for corner;


THENCE North 14 Degrees, 36 Minutes, 15 Seconds East for a distance of 343.12
feet to an "X" cut in concrete set for corner in the curving southerly line of
aforementioned Irving Boulevard, same being the beginning of a curve to the
right, having a radius of 1367.69 feet and a chord which bears South 83 Degrees,
30 Minutes, 15 Seconds East for 217.31 feet:


THENCE along said southerly line of Irving Boulevard, through a central angle of
09 Degrees, 06 Minutes, 48 Seconds, for an arc distance of 217.54 feet to the
POINT OF BEGINNING, and containing 74,219 square feet or 1.704 acres of land,
more or less.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 16

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road
 
Initialed for Identification by Seller ______ and Buyer ______
Page  | 17

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT C: ADDENDUM TO COMMERCIAL CONTRACT


FOR SELLER FINANCING AGREEMENT
BETWEEN THE UNDERSIGNED PARTIES

CONCERNING THE PROPERTY AT


7506 John West Carpenter Freeway, Dallas, Texas 75247 (Exhibit “A”)
and
1449 Inwood Road, Dallas, Texas 75247 (Exhibit “B”)


The portion of the Sales Price not payable in cash will be paid as follows:


SELLER FINANCING:


(1)  At closing, Buyer (Maker) will execute and deliver a secured promissory
note from Buyer in favor of Seller (Payee) in the amount of $2,300,000.00,
initially bearing 5.5% interest per annum (see below for adjustment). Matured,
unpaid amounts will bear interest at the maximum rate of interest allowed by law
(the “PNYX Note”).


(2) The terms and condition of the PNYXNote are as follows:


 
(1)
Payments of interest only for months one (1) through twelve (12) with payments
commencing 30 days after Closing;



 
(2)
Thereafter, one hundred and nineteen (119) equal monthly installments of
principal and interest, based upon a fifteen (15) year amortization schedule,
with a balloon payment of all outstanding principal and interest due thereon on
the one hundred and thirty second (132nd) month from the date of execution of
the PNYX Note, provided however, that



 
(a)
The Payee shall have a onetime right, effective the sixty-first (61st) month
after the date of execution of the PNYX Promissory Note to adjust the existing
interest rate from five and one-half percent (5.5%) per annum to “prime” plus
two and one-half percent (2.5%) based upon the “prime” rate established in the
Wall Street Journal on the 61st month after the execution of the Adelphi Note,
but in no event to exceed nine percent (9%) per annum;



 
(b)
At the end of the forty-eight (48th) month, the Payee shall have the right, with
one hundred and eighty (180) days advance notice to the Maker to require a
principal draw down payment of $500,000; and



 
(c)
Thirty-six (36) months after the payment of the initial $500,000 draw down of
principal, if such event shall occur, the Payee shall have the additional right,
with one hundred and eighty (180) days notice to the Maker to require a further
principal draw down payment of $500,000.



Initialed for Identification by Seller ______ and Buyer ______
Page  | 18

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


In the event that any draw down principal payments are made, then the monthly
principal and interest payments due thereafter will be adjusted to reflect the
then outstanding principal balance of the PNYX Note. The initial monthly payment
for the PNYX Note shall be due thirty (30) days after the date of closing of all
of the Stock Purchase Agreement and the Real Estate Transaction with Adelphi set
forth in Paragraph 13 of this Contract, with each subsequent monthly payment due
thereafter.


(3)   The PNYX Note will be secured by a Vendor’s Lien and deed of trust liens
and security interests in and to all of the outstanding shares of Blue Star
Entertainment, Inc. and an assignment of leases payable at the place designated
by Seller.


(4)   The PNYX Note will provide that if Buyer fails to timely pay an
installment within ten (10) days after the installment is due, Buyer will pay a
late fee equal to 5% of the installment not paid.


(5)   The PNYX Note will provide for liability (corporate) against the Maker in
the event of default.


(6)   The PNYX Note may be prepaid in whole or in part at any time without
penalty. Any prepayments are to be applied to the payment of the installments of
principal last maturing and interest will immediately cease on the prepaid
principal.


(7)   The Buyer is executing a similar note simultaneously herewith with Adelphi
Group, Ltd. as Payee. It is agreed that if Buyer defaults (declared after any
cure period) in the Adelphi Note or any promissory notes to be executed by
affiliates of Buyer (the “Affiliate Notes”) in connection with the Stock
Purchase Agreement referred to in Paragraph 13 of this Contract, it shall
constitute a default in the PNYX Note, likewise a default in the PNYX Note will
constitute a default in the Adelphi Note and the Affiliate Notes.


(8)   The PNYX Note will contain a provision for a cure period on ten (10) days
written notice for a monetary default and a thirty (30) day written notice for a
nonmonetary default. If the default is cured within the above-mentioned time
periods it shall not be declared an event of default and the Note will proceed
as if no default had occurred. No more than two (2) written notices of default
are required in any twelve (12) month period.


(9)   The PNYX Note will contain a provision that in the event that Buyer or any
of its affiliates directly or indirectly acquire any interest (whether by
leasehold or otherwise) in any real property located within a 1,000 foot radius
of the Property and an application or “prospective” application for a sexually
oriented business license for the acquired property is or has been filed with
the City of Dallas, then such event shall be deemed a default under the PNYX
Note, and a default under the Adelphi Note and the Affiliate Notes.


(10)  Buyer, at Buyer’s expense, will furnish Seller with a mortgagee title
policy in the amount of the PNYX Note at closing.


(11)  If all or any part of the Property is sold or conveyed without Seller’s
prior written consent, Seller, at Seller’s option, may declare the outstanding
principal balance of the PNYX Note, plus accrued interest, immediately due and
payable. Any of the following is not a sale or conveyance of the Property:


Initialed for Identification by Seller ______ and Buyer ______
Page  | 19

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


 
(a)
the creation of a subordinate lien;

 
(b)
a sale under a subordinate lien;

 
(c)
a deed under threat or order of condemnation;

 
(d)
a conveyance solely between the parties or by the Buyer to an affiliate of the
Buyer; or

 
(e)
the passage of title by operation of law.



(12)  The PNYX Note will include a provision for reasonable attorney’s fees for
any collection action.


(13)  The loan documents to be prepared by Buyer’s counsel to the reasonable
satisfaction of Seller’s counsel.


(14)  The Buyer will be entitled to indemnification as a result of a breach by
the Seller of any of the terms and provisions of this Contract, including but
not limited to undisclosed liabilities related to the Property which were
incurred prior to Closing and result in a claim against the Buyer and/or the
Property. If the Buyer is entitled to indemnification, the Buyer shall have the
right to offset any such claims which have been paid by the Buyer or for which
the Buyer has an obligation to pay against any obligations that are then due and
payable to the Seller. However, prior to exercising any such right to offset,
the Buyer shall first give the Seller written notice of the claim made against
the Buyer and/or the Property and provide Seller with the opportunity to either
defend against such claim or to pay, settle or otherwise compromise such claim.
Seller shall be given a reasonable period of time, not to exceed forty-five (45)
days from receipt of written notice to resolve such claim prior to Buyer
exercising its right to offset. If and only if, Seller fails to timely
appropriate action to resolve such claim such Right of Offset shall include
necessary and reasonable attorney’s fees and costs in the defense of any such
breached obligation by the Seller. In addition, in the event that any of the
Companies or the Purchasers (as defined in the Stock Purchase Agreement referred
to in Paragraph 13A.) are entitled to indemnification in accordance with Article
X, Section 11.1 and/or Section 11.3 of the Stock Purchase Agreement, which
closing is an integral part hereof, including the payment by the Purchasers of
any debts or liabilities resulting from the purchase of the shares of the
Companies (as defined in the Stock Purchase Agreement referred to in Paragraph
13A) which were incurred prior to the Closing Date of the Stock Purchase
Agreement, including, but not limited to, any obligations or liabilities to pay
the Patron Tax and any claim of alleged misclassification of entertainers as
independent contractors by any individual or governmental agency or any other
claim alleging violations of any labor laws by any individual or governmental
agency, then Purchasers and the Companies shall have the right to offset any
such amount from any obligations that are then due and payable to the Seller
under the PNYX Note subject to Seller’s rights to notice and opportunity to
resolve set forth herein. Notwithstanding the foregoing, neither the Companies
nor the Buyers may affect any settlement or compromise of any tax or wage
liability which would be owed by Seller as set forth in Article X or Article XI
for which the Companies or the Purchaser would be entitled to a right of offset
under this provision without the prior written consent of the Seller, which
consent will not be unreasonably withheld.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 20

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT D: SELLER’S REPRESENTATIONS


 
A.
Seller's Representations to Buyer



 Seller represents to Buyer that the following are true and correct as of the
Effective Date.


1.           Authority. Seller has full power authority to perform its
obligations under this contract. This contract is binding on Seller. This
contract is, and all documents required by this contract to be executed and
delivered to Buyer at closing will be, duly authorized, executed, and delivered
by Seller.


2.           Litigation. There is no litigation pending or threatened against
Seller that might affect the Property or Seller's ability to perform its
obligations under this contract, except: ___________.


3.           Violation of Laws. Seller has not received written notice of any
violation or alleged violation of any legal requirement affecting the Property,
including, without limitation, any violation or alleged violation of any
building, zoning, subdivision, fire, safety, health, environmental,
accessibility, or other codes, laws, ordinances, statutes, regulations, rules or
orders of city, county, state and/or federal authorities with jurisdiction in
these matters.


4.           Licenses, Permits, and Approvals. Seller has not received notice
that any license, permit, or approval necessary to use the Property in the
manner in which it is currently being used will not be renewed on expiration or
that any material condition will be imposed to use or renew the same, except:
___________.


5.           Condemnation; Zoning; Land Use; Hazardous Materials. Seller has not
received notice and has no knowledge of any condemnation, zoning, or land-use
proceedings affecting the Property or any inquiries or notices by any
governmental authority or third party with respect to condemnation.


6.           No Other Obligation to Sell the Property or Restriction against
Sale. Seller has not obligated itself to sell all or any portion of the Property
to any person other than Buyer. Seller's performance of this contract will not
cause a breach of any other agreement or obligation to which Seller is a party
or to which it is bound.


7.           No Liens. On the Closing Date, the Property will be free and clear
of all mechanic's and materialman's liens and all other liens and encumbrances
of any nature except the Permitted Exceptions or liens to which Buyer has given
its consent in writing, and, and no work or materials will have been furnished
to the Property that might give rise to mechanic's, materialman's, or other
liens against the Property other than work or materials to which Buyer has given
its consent in writing (Dallas Property only).


8.          “As Is, Where Is”.   Seller is conveying the Properties at Closing
to Buyer “As Is, Where Is”


9.           Environmental Matters. To the best of Seller's knowledge and
belief, the Properties are not in violation of any state, local or federal
statutes, laws regulations, ordinances, rules or guidance pertaining to health
or the environment ("Environmental Laws"), including without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (CERCLA), and the Resource Conservation and Recovery Act of 1976
(RCRA), nor, to the best of Seller's knowledge and belief, are the Properties
subject to any existing, pending or threatened investigation or inquiry by any
governmental authority with respect to Environmental Laws or any demands,
suspected or known, for remedial obligations under Environmental Laws. To the
best of Seller’s knowledge and belief, there are no underground storage tanks
located beneath the Properties. The term "hazardous substances" shall be defined
as any compound, substance or material listed in any state, federal and local
statute, law, regulation, ordinance, rule or guidance as regulated, hazardous,
or toxic. The term "released" shall have the meaning specified in CERCLA. The
terms "solid wastes" and "disposed" shall have the meanings specified in RCRA.
However, to the extent that the laws of the State of Texas establish a meaning
for "hazardous substances", "released", "solid wastes", or "disposed" which is
broader than that specified in any federal statutes, such broader meaning shall
apply.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 21

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


10.           Legal Capacity. Seller is a limited partnership duly organized and
in good standing under the laws of the State of Texas, is duly qualified to do
business in and in good standing under the laws of the State of in which the
Real Property is located and is not a foreign person within the meaning of
Section 1445 of the internal Revenue Code.


11.           Enforceability. This Agreement and all documents required hereby
to be executed by Seller, when so executed, shall be legal, valid, and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the rights of creditors generally
and, as to enforceability, the general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).


12.           No Conflict. To Seller’s Knowledge, the execution and delivery of,
and consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
for, or result in the breach of any of the Contracts or Leases or any other
agreement or instrument to which Seller is now a party or otherwise subject.


13.           Bankruptcy Matters. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of substantially all of its assets, suffered
the attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally. The fair market
value of the assets of Seller exceeds the amount of liabilities of Seller,
whether contingent or otherwise.


14.           Leases and Other Agreements. Except for the Leases referred to in
Paragraph 9A hereof, there are no written or oral leases or tenancies affecting
the Property and no person other than Seller, Blue Star Entertainment, Inc. and
the tenant of the Car Wash Lease (sometimes referred to as the “Current
Tenants”) under the Leases has any right to possession of any of the Property
which Leases comprise all leases, licenses, or other occupancy agreements
pursuant to which any tenant or other party is occupying, or has a right to
occupy, the Property. No party other than current Tenant(s) are currently
occupying the Property. Rent payments are current under each Lease, and Seller
has received no notice and has no knowledge that any Current Tenant is
insolvent, has declared bankruptcy or filed a petition seeking to take advantage
of any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, or that any proceeding has been commenced
against any Current Tenant seeking such relief, or that any such filing or
proceeding is threatened.


15.           Status of Contract Rights and Leases. To Seller’s Knowledge,
Seller has performed and complied with all of its obligations under the Leases
and the Contracts; the mere passage of time will not result in any default by
Seller thereunder; Seller has not received or given any notice of default under
any of the Leases or the Contracts; and no event has occurred which will or
could result in a default under any of the Contracts or Leases by Seller or, to
Seller’s Knowledge, by any other party thereunder.


Seller shall be deemed to have made the representations and warranties contained
in this Paragraph again as of the time and date of the Closing, except that
Seller shall not be in default hereof if any representation or warranty
contained herein cannot be made at the Closing because of acts or fault of
Buyer.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 22

 
 
 

--------------------------------------------------------------------------------

 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT E: NOTICES, STATEMENTS, AND CERTIFICATES


The notices, statements, and certificates (arranged by their application to
particular transactions) that are listed below if in Seller’s possession and if
applicable will be provided to Buyer within ten (10) days of the Effective Date.


A.               All Real Property Transaction Notices


1.           Storage Tanks Disclosure Provider. Notice concerning underground
storage tanks, described in section 334.9 of title 30 of the Texas
Administrative Code


2.           Notice to Purchaser Regarding Restrictive Covenants. Notice of deed
restrictions, described in section 212.155 of the Texas Local Government Code.


3.           Notice to Purchaser Regarding Coastal Area Property. Notice
regarding real property located adjacent to tidally influenced, submerged lands
of Texas, described in section 33.135 of the Texas Natural Resources Code.


4.           Notice to Purchaser of Property Seaward of Gulf Intracoastal
Waterway. Notice concerning public easements to the public beach, described in
section 61.025 of the Texas Natural Resources Code.


5.           Notice Regarding Possible Liability for Additional Taxes. Notice of
additional tax liability for vacant land that has been subject to a special tax
appraisal method, described in section 5.010 of the Texas Property Code.


6.           Notice Regarding Possible Annexation. Notice containing the sale of
property located outside the limits of a municipality that may now or later be
included in the extraterritorial jurisdiction of a municipality and may now or
later be subject to annexation by the municipality, described in section 5.011
of the Texas Property Code.


7.           Notice for Unimproved Property in a Certificated Service Area of a
Utility Service Provider. Notice for property in a certificated service area of
a utility service provider, described in section 13.257 of the Texas Water Code.


8.           Utility District Notice. Notice concerning the bonded indebtedness
of, or rates to be charged by, a utility or other special district, described in
section 49.452 of the Texas Water Code, with the form of notice to be used being
dependent on whether the property (1) is located in whole or in part within the
extraterritorial jurisdiction of one or more home-rule municipalities but is not
located within the corporate boundaries of a municipality, (2) is located in
whole or in part within the corporate boundaries of a municipality, or (3) is
not located in whole or in part within the corporate boundaries of a
municipality or the extraterritorial jurisdiction of one or more home-rule
municipalities.


9.           Notice to Purchaser of Property Located in Certain Annexed Water
Districts. Notice required by section 54.016(h)(4)(A) of the Texas Water Code
when property being sold is in a water or sanitary sewer district that entered a
contract with a city with a population of 1.18 million or less under which the
city is permitted to set rates in the district after annexation that are
different from rates charged other residents of the city.


10.           Notice to Purchaser that Property Is Located within the Area of
the Alignment of a Transportation Project. Notice required under Texas Local
Government Code section 232.0033 that all or part of the subdivision in which
property being sold is located is within the area of the alignment of a
transportation project as shown in the final environmental decision document
that is applicable to a future transportation corridor identified in a contract
between the Texas Department of Transportation and a county under Texas
Transportation Code section 201.619.


11.           Certificates of Mold Remediation. Notice pursuant to section
1958.154 of the Texas Occupations Code, titled "Certificate of Mold Remediation;
Duty of Property Owner," requiring a property owner who sells property that has
been issued a certificate of mold remediation pursuant to this section to
deliver copies to the purchaser of each certificate of mold remediation issued
for the property within the preceding five years.


Initialed for Identification by Seller ______ and Buyer ______
Page  | 23

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT F:


(TO BE INSERTED)


Initialed for Identification by Seller ______ and Buyer ______
Page  | 24

 
 
 

--------------------------------------------------------------------------------

 
 
Commercial Contract - Improved Property Concerning:  7506 John W Carpenter Frwy
and 1449 Inwood Road


EXHIBIT G: TENANT ESTOPPEL CERTIFICATE


(TO BE INSERTED)


Initialed for Identification by Seller ______ and Buyer ______
Page  | 25



 
 

--------------------------------------------------------------------------------

 